                                  The application is GRANTED. By June 16, 2021, Defendant shall
                                  answer, move or otherwise respond to the Complaint. The parties'
Brendan T. Killeen                attention is directed to the requirement for pre-motion letters per the
+1.212.309.6712
brendan.killeen@morganlewis.com   Individual Rules.

                                  SO ORDERED
May 21, 2021
                                  Dated: May 24, 2021
VIA ECF                                  New York, New York

The Honorable Lorna G. Schofield
United States District Court, Southern District of New York
500 Pearl Street
New York, NY 10007

Re:      Weintraub v. JPMorgan Chase Bank, N.A.
         Case No. 21-cv-04491-LGS

Your Honor:

We represent Defendant JPMorgan Chase Bank, N.A. in the above-referenced matter.
Pursuant to Rule I.B.2 of Your Honor’s Individual Rules and Procedures for Civil Cases,
we write to respectfully request an extension of time until June 16, 2021 to respond to
Plaintiff’s Complaint. Defendant’s current deadline to respond to Plaintiff’s Complaint is
May 26, 2021.

Our firm was recently retained in this action and Defendant requests this extension to
permit it an opportunity to fully investigate the allegations in the Complaint and ensure
that it has sufficient time to prepare a fulsome response. This is the first request for an
extension of time in this matter and Plaintiff does not object to the request. The extension
will not affect any other deadlines in this case.

We thank the Court in advance for its consideration of this request.

Sincerely,

/s/ Brendan T. Killeen

Brendan T. Killeen


c: James S. Kaplan, Esq. (Via E-Mail)




                                                 Morgan, Lewis & Bockius   LLP

                                                 101 Park Avenue
                                                 New York, NY 10178-0060           +1.212.309.6000
                                                 United States                     +1.212.309.6001
